DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is 175 words in length.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 and 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 20080108867 A1) in view of Marin (E Marín et al 1996 J. Phys. D: Appl. Phys. 29 981).
	Regarding claim 1 and 14, Zhou teaches a photoacoustic catheter (Abstract) for placement within a blood vessel having a vessel wall, the photoacoustic catheter for treating a calcified lesion within or adjacent to the vessel wall ([0003]-[0017] the background of the invention provides the intended use of the invention, “a device, taking the form of either a catheter or a guidewire, for ultrasonic imaging and ablation that overcomes at least some of the disadvantages of the devices described above. What is further needed in the art is a method of operating such a device that is particularly suited to treating CTO.” [0017], Chronic total occlusion (CTO) is the occlusion of vessels due to plaque and calcification, this Zhou’s catheter device is intended to treat this CTO and calcification associated with it), the photoacoustic catheter comprising: an elongate shaft extending from a proximal region to a distal region (Fig 1, [0042] main body 14 is an elongated shaft), the elongate shaft including a first light guide, the first light guide being in optical communication with a light source (Fig 2A&B, [0043] groups of optic fibers 22 extend down the main body 14, “At the proximal end of the catheter, two types of laser energy are coupled into the fiber bundle 20.”); and a first photoacoustic transducer disposed within the distal region of the elongate shaft (Fig 4, [0044]-[0045] a photoacoustic layer 34 is disposed on the outer region of the distal end of the shaft, Fig 12 [0050] photoacoustic layer 126), the first photoacoustic transducer being in optical communication with the first light guide ([0045] light from the fibers is coupled to the photoacoustic layer), the first photoacoustic transducer adapted to impart acoustic pressure waves upon the calcified lesion to induce fractures in the calcified lesion ([0017], Chronic total occlusion (CTO) is the occlusion of vessels due to plaque and calcification, this Zhou’s catheter device is intended to treat this CTO and calcification associated with it, [0045] “The absorbed laser energy causes a rapid thermal-elastic expansion of the layer 34 and generates an ultrasonic pressure wave 48 that penetrates into the surrounding fluid and/or tissue”), the first photoacoustic transducer including a layer of light-absorbing material and a thermal expansion material (Fig 4, [0044] “The photoacoustic layer 34 can be made from a material that is highly absorptive to the second laser and has a large thermal expansion coefficient. The material may be an elastomer, such as polydimethylsiloxane (PDMS) mixed with the appropriate amount of carbon black powder. Other types of photoacoustic material suitable for use in the photoacoustic layer 34 are familiar to those skilled in the pertinent art. For example, the photoacoustic layer 34 may be a thin layer of metal film, doped glass, doped plastic, gel-like material or even a liquid layer such as blood.”).
	Zhou discloses that the photoacoustic transducer may be an elastomer/thermally expansive material combined with a material with light absorption properties (carbon black powder), but does not disclose wherein the two materials are disposed in separate layers. 
	Marin teaches a photoacoustic transducer and shows it is well known to construct layered photoacoustic emitters (pg. 982 Fig 1, a photoacoustic emitter with two layers 1 and 2 is shown).  
	Based on the disclosure of Marin, the use of a material for light absorption properties (carbon) and a material for thermal expansion properties (elastomer) each disposed in separate layers would be obvious to one of ordinary skill in the art at the time of invention because a light absorbing layer matched with a separate thermal expansion layer would allow for the creation of a pressure wave in a manner analogous to the taught mixed absorption and elastomer material. This modification comprises the applying a known technique (layered photoacoustic emitters) to a known device (the photoacoustic catheter system of Zhou) to yield predictable results (a layer of light absorbing material and then a separate thermally expansive layer could produce an analogous pressure wave).
	Regarding claims 2 and 15, Zhou in view of Marin teaches the system substantially as claimed in claims 1 and 14. Further, Zhou teaches wherein the layer of thermal expansion material is in thermal contact with the laver of light absorbing material, and wherein the thermal expansion material is selected from a group consisting of polydimethylsiloxane, polytetrafluoroethylene, polyimide, polyisobutylene, polyisobutylene polyurethane, polyurethanes, styrene isoprene butadiene, ethylene propylene polyacrylic, ethylene acrylic, fluorosilicone, polybutadiene, polyisoprene, and thermoplastic elastomers (Zhou teaches wherein the thermal expansion material may be polydimethylsiloxane (PDMS) [0044]), and for claim 15 wherein the layer of thermal expansion material is in thermal contact with the layer of light absorbing material (as taught in claim 1 above, when the teachings of Marin are considered, two separate layers may create the photoacoustic component, with the light absorbing layer and then the thermal expansion layer on its surface).
	Regarding claims 3 and 16, Zhou in view of Marin teaches the system substantially as claimed in claims 1 and 14. Further, Zhou teaches wherein the light-absorbing material is selected from the group consisting of nanoparticles, carbon nanotubes, candle soot, candle soot nanoparticles, carbon black, a nanotube array, multiwall carbon nanotubes, and light absorbing dye ([0044] Carbon black powder may be the light absorbing material).
	Regarding claim 4, Zhou in view of Marin teaches the system substantially as claimed in claim 1. Further, Zhou teaches wherein the first light guide is an optical fiber and the light source is a laser ([0043] “At the proximal end of the catheter, two types of laser energy are coupled into the fiber bundle 20. A first laser, such as a 308 nanometer laser, provides laser energy into the entire bundle and directed to the catheter distal tip for tissue ablation. A second laser, such as a 523 nanometer Q-switched pulse laser, provides laser energy into a fiber subgroup”).
	Regarding claim 5, Zhou in view of Marin teaches the system substantially as claimed in claim 1. Further, Zhou teaches a second light guide within the elongate shaft (Fig 12 shows where a plurality of fibres 112 are positioned within the shaft for use with photoacoustic regions 126 [0050]), wherein the second light guide is in optical communication with the light source ([0050] “Laser pulses emerging from the side a photoacoustic fiber 112”); and a second photoacoustic transducer disposed within the distal region of the elongate shaft (Fig 12 [0050] photoacoustic layers 126 are disposed around the shafted, Fig 12 shows 8 photoacoustic layers disposed around the shaft), the second photo acoustic transducer being in optical communication with the second light guide ([0050] “Laser pulses emerging from the side a photoacoustic fiber 112 is significantly absorbed by the photoacoustic layer 126.”), the second photoacoustic transducer adapted to impart acoustic pressure waves upon the calcified lesion to induce fractures in the calcified lesion ([0017], Chronic total occlusion (CTO) is the occlusion of vessels due to plaque and calcification, this Zhou’s catheter device is intended to treat this CTO and calcification associated with it, [0045] “The absorbed laser energy causes a rapid thermal-elastic expansion of the layer 34 and generates an ultrasonic pressure wave 48 that penetrates into the surrounding fluid and/or tissue”), the second photoacoustic transducer including a layer of light-absorbing material and of thermal expansion material (Fig 4, Fig 12, [0044] “The photoacoustic layer can be made from a material that is highly absorptive to the second laser and has a large thermal expansion coefficient. The material may be an elastomer, such as polydimethylsiloxane (PDMS) mixed with the appropriate amount of carbon black powder. Other types of photoacoustic material suitable for use in the photoacoustic layer are familiar to those skilled in the pertinent art. For example, the photoacoustic layer may be a thin layer of metal film, doped glass, doped plastic, gel-like material or even a liquid layer such as blood.”).
	Zhou discloses that the plurality of photoacoustic transducers may be an elastomer/thermally expansive material combined with a material with light absorption properties (carbon black powder), but does not disclose wherein the two materials are disposed in separate layers. 
	Marin teaches a photoacoustic transducer and shows it is well known to construct layered photoacoustic emitters (pg. 982 Fig 1, a photoacoustic emitter with two layers 1 and 2 is shown).  
	Based on the disclosure of Marin, the use of a material for light absorption properties (carbon) and a material for thermal expansion properties (elastomer) each disposed in separate layers would be obvious to one of ordinary skill in the art at the time of invention because a light absorbing layer matched with a separate thermal expansion layer would allow for the creation of a pressure wave in a manner analogous to the taught mixed absorption and elastomer material. This modification comprises the applying a known technique (layered photoacoustic emitters) to a known device (the photoacoustic catheter system of Zhou) to yield predictable results (a layer of light absorbing material and then a separate thermally expansive layer could produce an analogous pressure wave).
	Regarding claim 6, Zhou in view of Marin teaches the system substantially as claimed in claim 1. Further, Zhou teaches wherein the distal end of the first light guide has a shape selected from the group consisting of a cylindrical end, an angled end, a tapered end, and a conical end ([0052] “FIGS. 13A, 13B and 13C illustrate several different example embodiments by which the distal tip of a photoacoustic fiber 112 can be modified to allow laser light to exit from the side”; the figure show different arrangements, like tapered and conical).
	Regarding claims 7 and 18, Zhou in view of Marin teaches the system substantially as claimed in claims 1 and 14. Further, Zhou teaches wherein the distal end of the first light guide has a side surface and a diverter, the diverter directing light in the first light guide toward the side surface, the diverter including one of a reflecting element and a refracting element ([0052] “FIG. 13C shows the embodiment where the photoacoustic fiber tip is polished at a wedge angle (such as 50.degree.). When the tip of this fiber is in contact with a low refractive index material (such as air), light propagating in the fiber is significantly reflected by the wedged endface and exit to the side direction as shown.”).  
	Regarding claim 8, Zhou in view of Marin teaches the system substantially as claimed in claim 1. Further, Zhou teaches wherein the distal end of the first light guide has a side surface, and the first photoacoustic transducer is positioned on the side surface of the first light guide ([0052] “When the fiber 112 is immersed in a material with index of refraction equal to or higher than the core, light propagating inside the fiber 112 begins to exit to the side that has no cladding.”, [0053] “FIG. 14 further illustrates the detail C of the catheter distal tip shown in FIG. 12. Laser light exiting from the side of photoacoustic fiber 112 is absorbed by the photoacoustic layer 126 and generates an ultrasonic wave that penetrates into the surrounding medium.”).
	Regarding claim 13, Zhou in view of Marin teaches the system substantially as claimed in claim 1. Further, Zhou teaches wherein  the layer of light-absorbing material is disposed on optical contact with the light guide (light absorbing material of the photoacoustic layer is in optical contact with the fiber through index matched epoxy [0045] Fig 4), and the layer of thermal expansion material is disposed onto a surface of the light-absorbing material (As taught in claim 1 and 14 above, when the teachings of Marin are considered, two separate layers may create the photoacoustic component, with the light absorbing layer and then the thermal expansion layer on its surface).
	Regarding claim 17, Zhou in view of Marin teaches the system substantially as claimed in claim 14. Further, Zhou teaches wherein the layer of light- absorbing material and the layer of thermal expansion material are individually applied to the light guide (As taught in claim 1 and 14 above, when the teachings of Marin are considered, two separate layers may create the photoacoustic component, with the light absorbing layer and then the thermal expansion layer on its surface, one of ordinary skill in the art would recognize that these layers are applied with the light absorbing layer located internally and with the thermal expansion layer on its surface).
	Regarding claim 20, Zhou teaches a photoacoustic catheter (Abstract) for treating a calcified lesion within or adjacent to the vessel wall ([0003]-[0017] the background of the invention provides the intended use of the invention, “a device, taking the form of either a catheter or a guidewire, for ultrasonic imaging and ablation that overcomes at least some of the disadvantages of the devices described above. What is further needed in the art is a method of operating such a device that is particularly suited to treating CTO.” [0017], Chronic total occlusion (CTO) is the occlusion of vessels due to plaque and calcification, this Zhou’s catheter device is intended to treat this CTO and calcification associated with it), the photoacoustic catheter comprising: an elongate shaft extending from a proximal region to a distal region (Fig 1, [0042] main body 14 is an elongated shaft), the elongate shaft including a first light guide that includes an optical fiber, the first light guide being in optical communication with a light source that includes a laser (Fig 2A&B, [0043] groups of optic fibers 22 extend down the main body 14, “At the proximal end of the catheter, two types of laser energy are coupled into the fiber bundle 20.”); the light guide has a side surface and a diverter, the diverter directing light in the first light guide toward the side surface, the diverter including one of a reflecting element and a refracting element ([0052] “FIG. 13C shows the embodiment where the photoacoustic fiber tip is polished at a wedge angle (such as 50.degree.). When the tip of this fiber is in contact with a low refractive index material (such as air), light propagating in the fiber is significantly reflected by the wedged endface and exit to the side direction as shown.”), a first photoacoustic transducer disposed within the distal region of the elongate shaft (Fig 4, [0044]-[0045] a photoacoustic layer 34 is disposed on the outer region of the distal end of the shaft, Fig 12 [0050] photoacoustic layer 126), the first photoacoustic transducer being in optical communication with the first light guide ([0045] light from the fibers is coupled to the photoacoustic layer), the first photoacoustic transducer adapted to impart acoustic pressure waves upon the calcified lesion to induce fractures in the calcified lesion ([0017], Chronic total occlusion (CTO) is the occlusion of vessels due to plaque and calcification, this Zhou’s catheter device is intended to treat this CTO and calcification associated with it, [0045] “The absorbed laser energy causes a rapid thermal-elastic expansion of the layer 34 and generates an ultrasonic pressure wave 48 that penetrates into the surrounding fluid and/or tissue”), the first photoacoustic transducer including a layer of light-absorbing material and a thermal expansion material, wherein the light-absorbing material is selected from the group consisting of nanoparticles, carbon nanotubes, candle soot, candle soot nanoparticles, carbon black, a nanotube array, multiwall carbon nanotubes, and light absorbing dye; and wherein the thermal expansion material is selected from the group consisting of polydimethylsiloxane (PDMS), polytetrafluoroethylene (PTFE), polyimide, polyisobutylene (PIB), PIB polyurethane, polyurethanes, styrene isoprene butadiene, ethylene propylene polyacrylic, ethylene acrylic, fluorosilicone, polybutadiene, polyisoprene, and thermoplastic elastomers. (Fig 4, [0044] “The photoacoustic layer 34 can be made from a material that is highly absorptive to the second laser and has a large thermal expansion coefficient. The material may be an elastomer, such as polydimethylsiloxane (PDMS) mixed with the appropriate amount of carbon black powder. Other types of photoacoustic material suitable for use in the photoacoustic layer 34 are familiar to those skilled in the pertinent art. For example, the photoacoustic layer 34 may be a thin layer of metal film, doped glass, doped plastic, gel-like material or even a liquid layer such as blood.”) 
	Zhou discloses that the photoacoustic transducer may be an elastomer/thermally expansive material combined with a material with light absorption properties (carbon black powder), but does not disclose wherein the two materials are disposed in separate layers the layers of material being individually applied to the light guide. 
	Marin teaches a photoacoustic transducer and shows it is well known to construct layered photoacoustic emitters (pg. 982 Fig 1, a photoacoustic emitter with two layers 1 and 2 with different properties is shown).  
	Based on the disclosure of Marin, the use of a material for light absorption properties (carbon) and a material for thermal expansion properties (elastomer/PDMS) each disposed in separate layers individually applied to the light guide would be obvious to one of ordinary skill in the art at the time of invention because a light absorbing layer matched with a separate thermal expansion layer would allow for the creation of a pressure wave in a manner analogous to the taught mixed absorption and elastomer material. This modification comprises the applying a known technique (layered photoacoustic emitters) to a known device (the photoacoustic catheter system of Zhou) to yield predictable results (a layer of light absorbing material and then a separate thermally expansive layer could produce an analogous pressure wave).
Claims 9-12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou (US 20080108867 A1) in view of Marin (1996) as applied to claim 1 above, and further in view of Millet (US 20140180069 A1).
	Regarding claims 9 and 19, Zhou in view of Marin teaches the system substantially as claimed in claims 1 and 14. Further, Zhou teaches wherein the first light guide includes a side surface where light is directed from the 3first light guide to exit the first light guide at the side surface, the side surface being in optical communication with the first photoacoustic transducer (Fig 14, [0053] ”Laser light exiting from the side of photoacoustic fiber 112 is absorbed by the photoacoustic layer 126”). 
	Zhou in view of Marin does not teach wherein a fiber diffuser accomplishes directing light out of a side of the fiber. 
	Millet teaches an intraluminal imaging system wherein a diffuser directs light out of the side of a fiber to a photoacoustic element ([0078] “FIG. 4 shows an example of imaging element that uses Fiber Bragg Gratings to generate acoustic energy. As depicted in FIG. 4, the imaging element 100 includes an optical fiber 105 with unblazed Fiber Bragg Grating 110A and 110B and blazed Fiber Bragg Grating 330 and a photoacoustic material 335 (optical-to-acoustic transducer). The region between the unblazed Fiber Bragg Grating 110A and 110B is known as the strain sensing region 140. The strain sensing region may be, for example, 1 mm in length. The Blazed Fiber Bragg Grating 330 is implemented in the strain sensing region 140. The photoacoustic material 335 is positioned to receive the reflected optical energy from the blazed Fiber Bragg Grating 330.)
	It would be obvious to one of ordinary skill in the art at the time of invention to  have modified the system of Zhou in view of Marin with the fiber diffuser of Millet because “The received optical energy in the photoacoustic material 335 is converted into heat, which causes the material 335 to expand. Pulses of optical energy sent to the photoacoustic material 335 cause the photoacoustic material 335 to oscillate. The photoacoustic material 335 oscillates, due to the received optical energy, at a pace sufficient to generate an acoustic or ultrasound wave” [0079], this modification is a simple substitution of one known element (different fiber configurations of Zhou to get light to the photoacoustic layer) for another (fiber diffuser of Millet to move light to the photoacoustic layer) to obtain predictable results (a pressure wave is emitted from the photoacoustic layer based on the deflected light). 	
	Regarding claim 10, Zhou in view of Marin and Millet teach the system substantially as claimed in claim 9. Further, Zhou teaches wherein the system may have a plurality of photoacoustic layers and fibers guiding light to them (Fig 12, the limitation as taught in claim 9 of a fiber diffuser may also be replicated and the combination use for any of the plurality of photoacoustic layers). 
	Regarding claim 11, Zhou in view of Marin and Millet teach the system substantially as claimed in claim 10. Further, Zhou in view of Marin does not teach wherein first light guide includes a non-emitting portion, the photoacoustic transducers being axially spaced apart from one another with the non-emitting portion being disposed between the photoacoustic transducers.
	Millet teaches a system wherein the light guide includes a non-emitting portion, the photoacoustic transducers being axially spaced apart from one another with the non-emitting portion being disposed between the photoacoustic transducers ([0097] Fig 9, the light emission portion has non-emission areas space between several windows 810 A,B,C ).
	It would be obvious to one of ordinary skill in the art at the time of invention to  have modified the system of Zhou in view of Marin to makes use of multiple photoacoustic areas along the length of the light guide because this modification is a use of known technique (placing multiple photoacoustic zones along a single light guide) to improve similar devices (intravascular photoacoustic systems) in the same way (this modification may allow photoacoustic waves to be emitted at different depths along the light guide).
	Regarding claim 12, Zhou in view of Marin and Millet teach the system substantially as claimed in claim 9. Further, Millet teaches wherein the first fiber diffuser is selected from the group consisting of a machined portion of the first light guide, a laser-machined portion of the first light guide, fiber Bragg gratings, a fused splicing forming at least one internal mirror, and a splicing of two or more diffuse regions ([0077]-[0078] Fiber Braggs gratings are used [0097]).
	It would be obvious to one of ordinary skill in the art at the time of invention to  have modified the system of Zhou in view of Marin with the fiber diffuser/Braggs grating of Millet because this allows “received optical energy in the photoacoustic material 335 is converted into heat, which causes the material 335 to expand. Pulses of optical energy sent to the photoacoustic material 335 cause the photoacoustic material 335 to oscillate. The photoacoustic material 335 oscillates, due to the received optical energy, at a pace sufficient to generate an acoustic or ultrasound wave” [0079], this modification is a simple substitution of one known element (different fiber configurations of Zhou to get light to the photoacoustic layer) for another (fiber diffuser of Millet to move light to the photoacoustic layer) to obtain predictable results (a pressure wave is emitted from the photoacoustic layer based on the deflected light). 	
					Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        30 September 2022